MEMORANDUM **
Sergio Reyes-Gonzalez appeals from the 120-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine and possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(A)(vm), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Reyes-Gonzalez contends that the district court clearly erred by finding that he possessed a firearm in connection with the offense, rendering him ineligible for safety valve relief. We disagree. The record supports the district court’s finding that Reyes-Gonzalez failed to meet his burden of showing that he did not possess the pistol found in his bedroom in connection with the offense. See United States v. Ferryman, 444 F.3d 1183, 1186 (9th Cir.2006). We reject Reyes-Gonzalez’s contention that the district court’s safety valve determination violated his due process rights. See United States v. Labrada-Bustamante, 428 F.3d 1252, 1263 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.